Convention d'investissement dans le Domaine agricole
entre La République du Mali et La Grande Jamahiriya
arabe Libyenne populaire et socialiste

Entre les soussignés
D'une part,

La République du Mali représentée par le Pr. Tiémoko SANGARE
Ministre de l’agriculture.

D'autre part :

La Grande Jamahiriya arabe libyenne populaire et socialiste,
représentée par le Dr/ Aboubaker al Mansoury secrétaire du
comité populaire pour l’agriculture, l’élevage et de la pêche.

Préambule

Dans le cadre du renforcement de l'intégration économique entre la
République du Mali et La Grande Jamahiriya arabe libyenne
populaire et socialiste par la réalisation de projets stratégiques dans
l'intérêt commun des deux pays, ils ont convenu de la nécessité de
mettre en place un projet d’investissement agricole afin de réaliser :

-_ l’autosuffisance et la sécurité alimentaire ;
-__le développement de l’agro-industrie ;
- le développement de l’élevage.

Vu le volume et l’importance de ce projet dont La Grande
Jamahiriya arabe libyenne populaire et socialiste envisage de réaliser
en République du Mali

Il est convenu ce qui suit :

Article 1 : ce préambule fait partie intégrante de la présente
Convention.

Article 2: la présente convention sera appelée: convention
d’investissement agricole entre la République du Mali et La Grande
Jamahiriya arabe libyenne populaire et socialiste.

Article 3: la République du Mali offre à La Société Malibya
agricole une superficie de 100 000 ha net destinée à l’agriculture
dans la région de Ségou, dans le delta du fleuve du Niger
précisément a l’ouest du Macina.

Article 4 : La Société Malibya agricole a le droit de choisir plusieurs
sites mais dans la limite de 100 000 ha net dans la même zone, en
cas d’indisponibilité d'octroi de la terre citée à l’article 3.

Article 5 : la République du Mali s’engage à :

- offrir la terre libre de toutes entraves judiciaires ou
propriété individuelle ou collective qui empêchent
l’exploitation de la terre ;
accomplir toutes les démarches administratives
d’approbation provisoire d’octroi du terrain dans un mois à
compter du dépôt de la demande de la terre par La partie
Libyenne.
octroyer définitivement le terrain selon les résultats des
études de faisabilité technique et économique.

Article 6 : la terre est octroyée pour une durée de cinquante ans (50)
renouvelables à partir de la date de l’octroi de la terre.

Article 7 : La Société Malibya agricole s'engage à réaliser ce projet
agricole selon le plan qui résulte de l’étude de faisabilité en
coordination avec la partie Malienne.

Article 8 : La République du Mali s'engage à offrir à La Société
Malibya agricole tous les permis d’usage de l’eau du canal de
Macina ainsi que les eaux souterraines ou les deux selon les besoins
du projet déterminés par l'étude de faisabilité économique du projet,
de Ja manière suivante:

permettre à la Société Malibya agricole d'utiliser la quantité
d’eau nécessaire et sans restriction pour le projet pendant la
période de mois Juin à décembre de chaque année ;

pendant la période entre janvier et mai de l’année, en raison
de l’étiage du fleuve Niger, il sera entrepris par le projet, les
cultures moins consommatrices d’eau telles que le blé, le mil,
le maïs, le soja ainsi que les différentes qualités de légume ;
La République du Mali s’engage à assurer la quantité d’eau
nécessaire pour lesdites cultures à partir du canal de Macina ;
la redevance en eaux se compose comme suit :

. 2470 francs CFA/ha pour l'irrigation annuelle d’un héètare
par aspersion ;

. 67 000 francs CFA/ha pour l'irrigation annuelle d’un hectare
par gravité ;

. ces taux pourront être révisés annuellement par voie de
négociation entre les deux pays.

Article 9 : La République du Mali s’engage à accorder à La Société
Malibya agricole la réalisation des voies de passage (routes, rail) qui
seront nécessaires pour l’accès au site du projet et à l’installation des
systèmes de pompage d'eaux, de réseaux électriques ou des tuyaux
d’approvisionnement en eau ou pour l’installation de canaux ou tout
élément nécessaire pour un meilleur fonctionnement du projet,
conformément aux études de mise en valeur.

Article 10 : La Société Malibya agricole s’engage à exploiter la terre
conformément aux clauses de la présente Convention. En outre, elle
s’engage à sauvegarder et à utiliser les techniques modernes pour la
misc en valeur des investissements.

La République du Mali a le droit d’inspecter l’engagement de La
Société Malibya agricole pour le respect et l’observation de la
meilleure condition d’exploition de la terre et de l’eau.

Article 11 : l’objectif principal de l’utilisation de la terre dans cette
convention est la production agricole, élevage, et la transformation
des produits Agricoles. La Société Malibya agricole peut exploiter
une partie de la terre pour d’autres objectifs en accord avec le Mali.

Article 12: les deux parties ont convenu, en cas de découverte de
mines, picrres précieuses, charbon, pétrole ou autres matières
précieuses du sous-sol ou en surface dans la zone du projet, cette
matière sera en intégralité exploitées par le Gouvernement de la
République du Mali, qui sera obligé de dédommager La Société
Malibya agricole en lui octroyant d’autres terres et de rembourser les
installations montées auparavant sur les mêmes terres.

La République du Mali a le plein droit s’il le veut, de faire participer
la partie Libyenne à l’exploitation de ces ressources citées ci-haut.

Article 13 : La Société Malibya agricole a le droit d’exploiter les
sables, pierres ordinaires, boue ou tout ce qui résulte des fouilles en
terre afin de prolonger les lacs et les canaux d'irrigation ou bien de
la construction des routes et travaux de terrassement.

Ce droit ne s’applique pas aux conditions déterminées par l’article

12.

Article 14 : la partie Malienne a le droit si elle le désire, de réaliser
des voies publiques, rails, lignes électriques, pipeline tous autres
travaux relatifs aux infrastructures sur la totalité ou partie des terres
du projet, en accord avec la partie Libyenne.

Dans ce cas il doit au préalable dédommager la partie Libyenne
contre toutes pertes qui résulteraient de ces travaux.

Article 15 : La Société Malibya agricole n’a pas le droit de céder, ou
de louer à tiers la terre du projet ou de transférer à tiers une partie de
ses droits ou de ses engagements stipulés dans cette Convention sans
Paccord écrit de la partie Malienne.

Article 16: La Société Malibya agricole a le droit d’établir un
partenariat avec tiers dans le cadre de la mise en œuvre du projet
mais dans le respect des conditions de la présente Convention. Elle
en informe la partie Malienne.
En outre elle a le droit :
-_ d'engager des experts étrangers pour faire face aux besoins
du projet ;
d'utiliser les semences améliorées et les techniques
modernes dans le domaine agricole :
d'utiliser les fertilisants et les produits phytosanitaires
autorisés au Mali pour les besoins du projet.

î

Articke 17 : les deux parties sont convenues de la gratuité de la terre
affectée pour la réalisation du projet.

Article 18: le projet bénéficie des avantages prévus par la code
d'investissement en vigueur en République du Mali, par le protocole
d'investissement signé entre La Grande Jamahiriya arabe libyenne
populaire et socialiste et la République du Mali le 30/08/1993 et
bénéficie aussi des avantages accordés par le Plan d'Action signé
entre les deux pays, à Bamako le 09 mai 2008.

Article 19: la partie Malienne s'engage à prendre une décision
concernant les exonérations citées dans l’article 18 de la présente
Convention, un mois après son entrée en vigueur, à la demande de
La Société Malibya agricole.

Article 20 : La Société Malibya agricole s'engage à respecter les
lois et les règlements qui régissent la protection et la préservation de
l’environnement.

Article 21: La Société Malibya agricole s'engage à commencer la
réalisation de l’étude de faisabilité technique et économique du
projet dans un délai de trois mois à compter de la date de l’octroi de
la terre, et la période de ces études n’excédera pas douze (12) mois.
Ce délai peut être prorogé de commun accord entre les deux parties.

Article 22: la loi en vigueur en République du Mali est la loi
appliquée sur cette Convention d’investissement.

Article 23 : Tout différend né de l'interprétation ou de l’application
de la présente Convention sera réglé à l’amiable entre les deux
parties dans un délai de trois (03) mois. Dans le cas échéant, le litige
sera soumis devant un comité d’arbitrage composé de trois membres,
chaque partie choisira un arbitre et le troisième sera désigné de
commun accord.

ss

La décision du comité d’arbitrage ainsi mis en place est exécutoire
et définitive pour les deux parties.

Article 24 : la présente Convention faite en Français et en Arabe chaqu'
une ayant la même force, entrera en vigueur à compter de sa date de
signature.

Pour : Pour :
La Grande Jamahiriya arabe La République du Mali
Libyenne populaire et socialiste

À

LT

__

—… À
"4
Dr/ Aboubacar al Mansoury
Secrétaire du comité populaire pour
L’agriculture et l'élevage.

